Citation Nr: 1435871	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-37 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for kidney stones prior to January 12, 2012, and in excess of 10 percent thereafter.

2.  Entitlement to a disability rating in excess of 10 percent for bilateral plantar fasciitis with bilateral calcaneal spurs.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1977 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and March 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

During the course of the appeal, in an April 2014 rating decision, the RO granted the Veteran a 10 percent rating for her kidney stones effective January 12, 2012.  Because the subsequent rating decision awarded a higher rating, but less than the maximum available benefit, the increase granted does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the issue is still properly before the Board here and the issue has been appropriately rephrased above.

In July 2014, the Veteran was scheduled for a videoconference hearing before the Board.  However, she failed to appear.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).


FINDINGS OF FACT

1.  Prior to January 12, 2012, the Veteran's kidney stone disability did not require diet therapy, drug therapy, or invasive or non-invasive procedures more than twice a year, nor was the disability manifested by occasional attacks of colic and catheter drainage.

2.  From January 12, 2012, the Veteran's kidney stone disability is not shown to cause frequent attacks of colic requiring catheter drainage, or diet therapy, drug therapy, or invasive or non-invasive procedures more than twice per year. 
3.  Prior to January 12, 2012, the Veteran's bilateral plantar fasciitis with bilateral calcaneal spurs are manifested by no more than moderate disability.

4.  From January 12, 2012, the Veteran's bilateral plantar fasciitis with bilateral calcaneal spurs are manifested by no more than moderately severe disability.


CONCLUSIONS OF LAW

1.  Prior to January 12, 2012, the criteria for a compensable rating for kidney stones have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7508, 7509 (2013).

2.  From January 12, 2012, the criteria for a rating in excess of 10 percent for kidney stones are not met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509 (2013). 

3.  Prior to January 12, 2012, the criteria for a disability rating in excess of 10 percent for right foot plantar fasciitis with calcaneal spurs are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5284 (2013).

4.  Prior to January 12, 2012, the criteria for a separate disability rating of 10 percent for left foot plantar fasciitis with calcaneal spurs are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5284 (2013).

5.  From January 12, 2012, the criteria for a 20 percent disability rating, and no higher, for right foot plantar fasciitis with calcaneal spurs are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5284 (2013).

6.  From January 12, 2012, the criteria for a 20 percent disability rating, and no higher, for left foot plantar fasciitis with calcaneal spurs are met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5278, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to an increased disability rating for her kidney stones and bilateral plantar fasciitis with bilateral calcaneal spurs.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013).  In letters mailed to the Veteran in September 2007 and January 2009, prior to the initial adjudication of her claims, VA satisfied this duty.

VA also has a duty to assist a claimant in the development of her claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate her claims and there is no reasonable possibility that further assistance would aid in substantiating these claims.  The evidence of record includes statements from the Veteran, the Veteran's service treatment records, Social Security Administration (SSA) records, and postservice VA and private treatment records.  

The Veteran was afforded VA examinations in February 2008, February 2009, and January 2012.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed her past medical history, documented her current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  Furthermore, these examination reports contain sufficient information to rate the Veteran's disabilities under the appropriate diagnostic criteria.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that the February 2008, February 2009 and January 2012 VA examiners did not specifically indicate whether the Veteran's claims folder was available and reviewed.  However, such did not have an adverse effect on the adequacy of the examinations.  Notably, as previously indicated, the examiners fully considered the Veteran's complaints, to include her complaints of functional impairment and pain with respect to her kidney stones and bilateral foot disability.  Examinations were then performed that addressed all the relevant rating criteria.  

The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2013).  The Veteran has been accorded the opportunity to present evidence and argument in support of her claims.  She has retained the services of a representative.  She did not report for a scheduled hearing before a Veterans Law Judge.

Accordingly, the Board will proceed to a decision.  

Higher evaluation for kidney stones

The Veteran contends that the symptoms of her kidney stones are more serious than is contemplated by the noncompensable rating in effect until January 12, 2012 and the 10 percent rating in effect thereafter.

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Nephrolithiasis is rated as hydronephrosis, unless there is recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  In that case, a 30 percent rating applies.  Severe hydronephrosis is rated as renal dysfunction.  A 30 percent rating also applies where there are frequent attacks of colic with infection and kidney function is impaired.  A 20 percent rating applies where there are frequent attacks of colic requiring catheter drainage.  A 10 percent rating applies for occasional attacks of colic, not infected and not requiring catheter drainage.  38 C.F.R. § 4.115b, Diagnostic Codes 7508, 7509.

The Veteran was afforded a VA examination for her kidney stones in February 2008.  Regarding the urinary system problem, the Veteran reported fatigue, renal colic, and bladder stones with pain and frequent infections.  She had no weakness, loss of appetite, weight loss, limitation of exertion or recurrent urinary tract infections.  She did not require any procedures for her genitourinary problem.  She reported hospitalization two times during the previous 12 months.  She was not on dialysis regularly.  Upon examination, the VA examiner reported no kidney/urinary tract fistula.  Examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.  

The Veteran was provided a subsequent VA examination in February 2009.  She continued to report symptoms associated with her urinary system problem including fatigue, limitation of exertion, and recurrent urinary tract infections.  She had no weakness, loss of appetite, weight loss, or renal colic and bladder stones with pain.  She stated that the symptoms occurred only when passing the kidney stones.  She did not require any procedures for the problem, and there was no hospitalization in the past 12 months.  She was not on dialysis regularly and did not experience any functional impairment due to the disability.  Upon examination, the VA examiner reported no kidney/urinary tract fistula.  Examination of the abdomen revealed no striae on the abdominal wall, no distension of superficial veins, no ostomy, no tenderness to palpation, no splenomegaly, no ascites, no liver enlargement, and no aortic aneurysm.  After diagnosing the Veteran with kidney stones, the examiner reported that the Veteran's disability was asymptomatic.  

The Veteran was afforded another VA examination in January 2012.  She reported that her last episode of renal colic was in 2007.  She did not report taking continuous medication for the disability or requiring regular dialysis and did not have signs or symptoms due to renal dysfunction.  However, she reported zero to one invasive or non-invasive procedures as well as occasional attacks of colic.  She did not have a history of recurrent symptomatic urinary tract or kidney infections or a history of kidney transplant or removal.  The Veteran noted that she avoided going out due to renal colic-like pain sometimes.  The examiner noted moderate amounts of bacteria and calcium in the urine as well as elevated glucose.

The Board notes that VA and private treatment records document the Veteran's treatment for right flank pain.  A CT scan of the abdomen dated March 2006 noted bilateral small nonobstructing calculi within both kidneys.  A VA treatment record dated January 2012 noted a normal kidney size.  

Based on the evidence of record, the Board finds that a compensable rating prior to January 12, 2012 for the Veteran's kidney stones is not warranted.  In this regard, the Schedule provides that kidney stones are to be rated as hydronephrosis, except for recurrent stone formation requiring one or more of the follow: diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  38 C.F.R. § 4.115b, Diagnostic Code 7508.

Although the evidence indicates that the Veteran has bladder stones, the evidence does not indicate that the Veteran requires diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  Thus, 38 C.F.R. § 4.115b, Diagnostic Code 7508 is not applicable, and the Veteran's kidney stones disability is to be rated as hydronephrosis.  

As discussed above, under 38 C.F.R. § 4.115, Diagnostic Code 7509, hydronephrosis warrants a 10 percent rating with only an occasional attack of colic, not infected and not requiring catheter drainage.  Pertinently, the medical evidence does not show that the Veteran had renal colic prior to January 12, 2012.  Although the Veteran reported pain during the February 2008 VA examination, the VA examiner specifically reported upon examination that examination of the abdomen revealed no tenderness to palpation.  Moreover, during the February 2009 VA examination, the Veteran did not report any pain associated with the kidney stones disability except when passing the kidney stones.  However, at that time, the VA examiner reported that the Veteran's condition was asymptomatic, and that there was no tenderness to palpation upon examination.  Therefore, the medical evidence of record does not show that the Veteran's kidney stones disability was manifested by renal colic prior to January 12, 2012.  As such, a compensable evaluation is not warranted under Diagnostic Codes 7508 or 7509 during this period.

The evidence also does not show that the Veteran meets the criteria for a rating in excess of 10 percent from January 12, 2012.  The Board initially notes that the evidence during this period did not show recurrent stone formation requiring diet therapy, drug therapy, or invasive or non-invasive procedures more than two times per year.  38 C.F.R. § 4.115b, Diagnostic Code 7509 is therefore applicable, and in order to warrant the next higher 20 percent disability rating under this diagnostic code, the evidence must show frequent attacks of colic requiring catheter drainage.  Crucially, the January 2012 VA examination report notes only occasional attacks of colic, and that the Veteran avoided going out due to renal-colic pain only sometimes.  The VA examiner also did not indicate that the Veteran's kidney stones disability requires catheter drainage.  There is no competent and probative evidence to the contrary.  Accordingly, the Board finds that the criteria for a disability rating in excess of 10 percent for the Veteran's kidney stones is not warranted.  

In summary, the Board finds that a compensable evaluation for kidney stones prior to January 12, 2012, and an evaluation in excess of 10 percent thereafter, is not warranted.

Higher evaluation for bilateral plantar fasciitis with bilateral calcaneal spurs

The law and regulations pertaining generally to disability ratings have been set forth above and will not be repeated here.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Under Diagnostic Code 5278, acquired claw foot (pes cavus) with all toes tending to dorsiflexion, limitation of dorsiflexion at the ankle to a right angle, shortened plantar fascia, and marked tenderness under the metatarsal heads warrants a 20 percent evaluation if unilateral and a 30 percent rating if bilateral.  Claw foot with marked contraction of plantar fascia with dropped forefoot, all toes hammer toes, very painful callosities, and marked varus deformity warrants a 30 percent evaluation if unilateral and a 50 percent rating if bilateral.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278 (2013).

Under Diagnostic Code 5284 (other foot injuries), a 10 percent rating is assigned for moderate foot injuries, a 20 percent rating is contemplated for moderately severe foot injuries, and a 30 percent rating is warranted for severe foot injuries.  With actual loss of use of the foot, a 40 percent rating is assigned. 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2013).  Separate ratings are provided for each foot.

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2013).  The Board observes that 'moderate' is generally defined as "tending toward the mean or average amount or dimension."  See Merriam-Webster's Collegiate Dictionary, 798 (11th 2003).  "Severe" is generally defined as "of a great degree: serious."  Id. at 1140. 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).
 
In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, Diagnostic Codes 5299-5278.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Veteran's bilateral foot disability is currently rated under Diagnostic Codes 5299-5278.  When an unlisted disease, injury, or residual is encountered, requiring analogy, the diagnostic code number will be "built-up" as follows.  The first two digits will be selected from that part of the schedule most closely identifying the part, or system, of the body involved.  The last two digits will be "99" for all unlisted conditions.  38 C.F.R. §§ 4.20, 4.27 (2013).  Here, the Veteran's disability has been rated as analogous to Diagnostic Code 5278 (pes cavus). 

Upon review, the Board finds that application of Diagnostic Code 5278 would not result in an increased rating; therefore, its use is not more favorable to the Veteran. In this regard, the February 2009 and January 2012 VA examiners specifically noted that pes cavus was not present.  Moreover, the evidence during the period under consideration does not show that the Veteran's toes are dorsiflexed, and there was no shortening of the plantar fascia or pain on palpation to the metatarsal heads.  Thus, the Veteran does not meet the criteria for a higher evaluation using the rating criteria for clawfoot.  Accordingly, a disability rating in excess of 10 percent is not warranted under Diagnostic Code 5278. 

Nevertheless, upon review, the Board finds that application of Diagnostic Code 5284 (foot injuries, other) is more favorable to the Veteran than the currently assigned Diagnostic Code 5278.  Notably, Diagnostic Code 5284 only requires a "moderately severe" foot disability in order to warrant an increased rating.  Furthermore, separate ratings are warranted for each foot under Diagnostic Code 5284.  Accordingly, the Board finds that application of Diagnostic Code 5284 would be most favorable to the Veteran in evaluation of her bilateral plantar fasciitis with bilateral calcaneal spurs claim. 

The Board has also considered whether rating the Veteran under any alternative diagnostic code would result in a higher or a separate rating, but concludes that none would.  In this regard, the Board notes that Diagnostic Codes 5277 (weak foot); 5279 (Morton's disease); 5280 (hallux valgus); 5281 (hallux rigidus); and 5282 (hammertoe) allow for a maximum schedular rating of 10 percent. Consequently, she would not be entitled to a higher evaluation under those diagnostic codes.  Further, Diagnostic Code 5276, flat feet, would not avail the Veteran as she has not been diagnosed with such, and the Veteran has not contended otherwise.  Similarly, with respect to Diagnostic Code 5283 (malunion or nonuion of the tarsal or metartasal bones), the record does not indicate that such a disability is present, and the Veteran does not appear to contend otherwise. 

Accordingly, after considering all potential diagnostic codes, the Board concludes that it is most favorable to the Veteran to evaluate her service-connected plantar fasciitis with bilateral calcaneal spurs under Diagnostic Code 5284. 

Based on the evidence of record prior to January 12, 2012, the Board finds that separate disability ratings of 10 percent are warranted for the Veteran's right and left foot plantar fasciitis with calcaneal spurs, but no higher.  The evidence does not reveal moderately severe impairment sufficient for a higher 20 percent rating of either foot.  Notably, the Veteran was provided a VA examination in February 2009.  She reported pain in the heels of both feet which occurred constantly.  The pain traveled to the front of both feet and was aching in nature and came spontaneously.  The pain was relieved by shots to the feet.  At the time of pain, she could function with medication.  However, at rest, she had pain and stiffness, but not weakness, swelling, or fatigue.  Moreover, while standing or walking she had pain, but no weakness, stiffness, swelling, or fatigue, and she did not report any infections of the feet.  Upon examination, the VA examiner noted that the right and left foot were tender.  However, the examiner also reported normal posture and gait.  Additionally, there were no signs of abnormal weight bearing or breakdown, callosities, or any usual shoe wear pattern.  The Veteran did not require the use of any assistive device for ambulation.  On both feet, there was no evidence of painful motion, edema, disturbed circulation, weakness, atrophy of the musculature, heat, redness, or instability.  There was active motion in the metatarsophalangeal joint of the right and left great toe.  Pertinently, the examiner reported that palpation of the plantar surface of the right and left foot revealed only moderate tenderness.  An X-ray report of both feet revealed a plantar calcaneal spur on both feet.    

The Board also notes that VA treatment records dated from July to November 2008 document the Veteran's treatment for her bilateral plantar fasciitis with bilateral calcaneal spurs.  Although a July 2008 treatment records dated September 2008 note that she was given injections for her pain, a September 2008 treatment record indicates only the use of custom orthotics for the pain.  She was also prescribed home stretching exercises, indicating moderate severity as she was able to move her feet.  

As such, the Board finds that a preponderance of the evidence is against a finding of separate disability ratings in excess of 10 percent prior to January 12, 2012.  

However, the Board finds that from January 12, 2012, separate 20 percent disability ratings are warranted for the Veteran's right and left foot plantar fasciitis with calcaneal spurs as the evidence from this date shows that the Veteran's disabilities were moderately severe.  Specifically, the Veteran was provided an additional VA examination on January 12, 2012.  The Veteran continued her complaints of foot pain which is constant.  The pain improved during the day after she walked with shoe inserts.  Pertinently, upon examination, the VA examiner noted that the Veteran's left foot was of moderately severe impairment due to an injury sustained when the Veteran passed out due to low blood pressure.  Furthermore, the Veteran noted regular use of a cane for ambulation due to the severe pain in her feet.  Additionally, the Veteran was unemployed from April 2010 due to the foot pain.  Therefore, the Board finds that the Veteran's right and left foot plantar fasciitis with calcaneal spurs are arguably of moderately severe impairment from January 12, 2012, and that separate 20 percent disability ratings are warranted from this date.  

The Board further notes that disability ratings in excess of 20 percent are not warranted from January 12, 2012, as the evidence does not demonstrate that the Veteran's right and left foot disabilities are of severe impairment which would be required for a higher 30 percent rating.  Although the Veteran reported regular use of a cane, she specifically noted that she did not constantly use the cane.  Further, the VA examiner in particular characterized the Veteran's disability as moderately severe upon examination.  The examiner also did not report evidence of Morton's neuroma, hammertoes, hallux valgus, hallux rigidus, pes cavus, malunion or union of tarsal or metatarsal bones, or bilateral weak foot.  There were also no other abnormal findings with regard to the Veteran's right and left foot disabilities upon examination.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  In this regard, the Board notes the Veteran's complaints of pain and functional loss associated with her right and left foot disabilities.  However, the effect of the pain and functional loss are contemplated in the assigned 10 and 20 percent disability evaluations under Diagnostic Code 5284.  The Veteran's complaints do not, when viewed in conjunction with the medical evidence, tend to establish weakened movement, excess fatigability, or incoordination to the degree that would warrant evaluations in excess of 10 percent prior to January 12, 2012, or in excess of 20 percent thereafter.  Furthermore, pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  

In summary, the Board finds that separate disability ratings of 10 percent for the Veteran's right and left foot plantar fasciitis with calcaneal spurs are warranted prior to January 12, 2012, and that separate 20 percent disability ratings are warranted thereafter.

Extraschedular consideration

In evaluating the severity of her service-connected kidney stones and right and left foot disabilities, the Board also has considered whether the Veteran is entitled to a greater level of compensation for the disabilities at issue on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

The first of the three elements of an extraschedular rating under § 3.321(b)(1) is a finding of either the RO or the Board that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate."  See Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009).  In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability."  Thun, 22 Vet. App. at 115.  "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required."  Id.

Neither the first nor second Thun element is satisfied here.  The Veteran's service-connected kidney stones and right and left foot disabilities are manifested by signs and symptoms such as pain, which impair her ability to go out.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedules corresponding to disability of the kidney and feet provide disability ratings on the basis of impairment to the kidney and feet, respectively.  See 38 C.F.R. § 4.115b, Diagnostic Code 7508; see also 38 C.F.R. § 4.71a, Diagnostic Code 5284.  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59.  In short, the schedular criteria for the kidneys and feet contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedules contemplate functional loss, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which are manifested by pain and difficulty going outside.  Thus, there is nothing exceptional or unusual about the Veteran's kidney stones and right and left foot plantar fasciitis with calcaneal spurs because the rating criteria reasonably describe her disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  The Board notes that it has no reason to doubt that the Veteran's kidney stone and bilateral foot symptomatology adversely impact her employability; indeed, entitlement to TDIU is currently in effect.  As such, this is specifically contemplated by the currently assigned ratings.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the disability rating itself is recognition that industrial capabilities are impaired].  Furthermore, the Veteran does not contend, and the evidence of record does not suggest, that her kidney stones and right and left foot disabilities have resulted in frequent periods of hospitalization during the period under consideration.  Therefore, the Veteran's service-connected kidney stones and right and left foot disabilities do not result in marked interference with employment not already contemplated by TDIU or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.

Rice consideration

In awarding in part and denying in part the Veteran's claims for increased ratings, the Board observes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Board notes that the Veteran is currently in receipt of TDIU benefits effective April 3, 2010.  The Board further notes that the Veteran's entitlement to TDIU was granted in part due her bilateral plantar fasciitis with bilateral calcaneal spurs.  Pertinently, however, the Veteran has not asserted that prior to April 3, 2010, her bilateral plantar fasciitis with bilateral calcaneal spurs precluded her from obtaining substantial and gainful employment.  On the contrary, the evidence indicates that the Veteran was employed full-time as a process technician prior to April 2010.  See the Veteran's claim for TDIU dated September 2010.  She has also not asserted that her kidney stones precluded her from obtaining substantial and gainful employment.  Accordingly, the Board concludes that the issue of TDIU prior to April 3, 2010 has not been raised in this case.


ORDER

Entitlement to a compensable disability rating for kidney stones prior to January 12, 2012, and in excess of 10 percent thereafter is denied.

Entitlement to a disability rating in excess of 10 percent for right foot plantar fasciitis with calcaneal spurs prior to January 12, 2012 is denied.

Entitlement to a separate disability rating of 10 percent for left foot plantar fasciitis with calcaneal spurs prior to January 12, 2012 is granted, subject to regulations applicable to the payment of monetary benefits.

Entitlement to a 20 percent disability rating for right foot plantar fasciitis with calcaneal spurs from January 12, 2012 is granted, subject to controlling regulations applicable to the payment of monetary benefits.

Entitlement to a 20 percent disability rating for left foot plantar fasciitis with calcaneal spurs from January 12, 2012 is granted, subject to controlling regulations applicable to the payment of monetary benefits.




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


